  Case 3:20-cv-01911-G-BN Document 6 Filed 11/13/20       Page 1 of 1 PageID 26



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

CAMERON BLAKELY,                       )
Dallas Cnty. Jail BookIn No. 19061640, )
                                       )
             Plaintiff,                )
                                       )
V.                                     )           CASE NO. 3:20-cv-1911-G
                                       )
DALLAS COUNTY JAIL,                    )
                                       )
             Defendant.                )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

            SO ORDERED.

November 13, 2020.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
